                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7    PHILLIP MARTINEZ,                                      Case No. 2:18-CV-2319 JCM (GWF)
                 8                                           Plaintiff(s),                     ORDER
                 9           v.
               10     ALBERTSON’S, LLC, et al.,
               11                                         Defendant(s).
               12
               13             Presently before the court is the parties’ stipulation to stay briefing and discovery related
               14     to defendant Albertson’s LLC’s motion to dismiss (ECF No. 6) pending the outcome of plaintiff
               15     Phillip Martinez’s motion to remand (ECF No. 9).
               16             Because a partial stay of proceedings will not prejudice the parties and will ensure that
               17     the court has jurisdiction prior to allowing the case to proceed to discovery, the court will grant
               18     the parties stipulation.
               19             Accordingly,
               20             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the parties’ stipulation to
               21     stay litigation (ECF No. 14), be, and the same hereby is, GRANTED.
               22             DATED January 28, 2019.
               23
                                                                     __________________________________________
               24                                                    UNITED STATES DISTRICT JUDGE

               25
               26
               27
               28

James C. Mahan
U.S. District Judge
